FILED
at IZU0 o'clock  M

JUL 1§ 2019
United States Sankruptey Court

Fill tn this information to identify your case:

 

United States Bankruptcy Court for the:
District of New Mexico

Case number wx Chapter you are filing under:

 

C) chapter 7 Albuquerque, New Mexico
Q Chapter 11

Chapter 12

=a C} Check If this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42:7

The baniuptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case tegether—called a
Joint case—and In Joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if elther dabtor owns a car, When Information Is needed about tha spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish between them. In Joint cases, one of the spouses must rapart Information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct
information. tf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

rita identify Yoursolf

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your

governmment-issued picture Tina Kelly

identification (for example, First name First nama

your driver's license or Marie Michael

passport). Middle name Middle name

Bring your picture Lynn Lynn

identification to your meeting —Last name Last name

with the trustee,

Suffix (Sr., dr, I, WW)

Suffix (Sr., Jr., 0, (0)

 

 

 

 

 

 

2. All other names you Tina
have used In the last 8 First name Firet name
years Marie
Include your married or Middie name Middle name
maiden names. Shelton
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3, Only the last 4 digits of
your Social Security WK -xxX-_ 2 9 7 41 mx -ox- 3 8 1 5
number or federal OR OR
Individual Taxpayer
Identification number Dx - x - — __ __ OG xx - mx - ee
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 1 of 8
Debtor 1

Tina Marie Lynn

 

Firgt Name Middle Name

4. Any business names
and Employer
identification Numbers
{EIN} you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

About Debtor 4:

C) Ihave not used any business names or EINs.

The Tole Way

Case number (i known)

About Debtor 2 (Spouse Only In a Joint Case):

C2) | have not used any business names or EINs.

 

Business name

The Paper Tole Institute

Business name

 

Business name

EIN

{0221 Paseo del Norte NW
Number Street

Business name

EN

EIN”

If Debtor 2 lives at a differant address:

10221 Paseo del Norte NW
Number Street

 

 

 

Albuquerque NM 87114 Albuquerque NM 87114
City Siste ZIP Coda City Stata ZIP Code
Bemailillo Bernalillo

County County

If your mailing address Is different from the one
above, fill It In here. Note that the court will send
any notices to you at this mailing address.

(¢ Debtor 2's mailing address Is differant from
yours, fill it In here. Note that the court will send
any notices to this mailing address.

 

Number Street

Number Street

 

 

P.O. Box P.O. Box
Clty State ZIP Code Clty State ZIP Code
Check one: Check one:

WZ] Over the last 180 days before filing this petition,
( have lived in this district tonger than in any
other district.

(2 t have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

a Over the iast 180 days before filing this petition,
| have lived in this district tonger than in any
other district.

Q) I have another reason. Explain.
{See 28 U.S.C. § 1408.)

 

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 2 of 8
Debtor 1

Tina Marie Lynn
Fira Meme Middia Nene

Case number (# tnown|__
Last Name

Tell the Gourt About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
fast 8 years?

10, Are any bankruptcy

11,

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Fiting
for Bankruptcy (Form 2010). Also, go to the top of page 1 and check the appropriate box.

© Chapter 7

QO Chapter 11
C) Chapter 12
W Chapter 13

C) | will pay the entire fee when | file my petition, Please check with the clerk's office in your
local court for more details about how you may pay. Typically, If you are paying the fea
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attomey may pay with a credit card or check
with a pre-printed address,

@ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in instaliments (Official Form 103A).

Q (request that my fee be walved (You may request this option only If you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

C] No
W) Yes. pisvice Wester District Of Wa when O1/08/16 case umber 15-14877-CMA
MM/ DDIYYYY
Olstrict When Case number
MM? DD/YYYY
District Whan Case number
MM? OD} YYYY¥
Wi No
QO) Yes. dentor Relationship to you
District When Case number, if known
MM/OD 1 YYYY
Debtor Relationship to you
Disuict When Case number, if known
MM /DO/YYYY

w No. Go toline 12.
QO Yes. Has your landlord obtained an eviction judgment against you?

CO) No. Go to line 12.

CI Yes. Fil out initia! Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

Case 19-11640-)13 Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 3 of 8
Debtor 1 Tina Marie Lynn Case number (# monn)
Fir Name Midde Name Loe Name

lisse Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor No. Go to Part 4.
of any full- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

as i laalareals Partnership, or laanber Suet

 

Name of business, If any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A}))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
OQ Stockbroker (as defined in 11 U.S.C. § 101(53A))

() Commodity Broker (as defined in 11 U.S.C. § 104(6))

QO) None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debfor so that it
Chapter 11 of the can set appropriate deadiines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax relum or if
are you a sinaif business "¥ of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B).

debtor?
. I fill id h .
For a definition of smal! @ No. 1am not ling under Chapter 11
business debtor, see () No. | am filing under Chapter 11, but | am NOT a small business debtor according fo the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

CO ves. 1am filing under Chapter 11 and | am a small business debtor according to the dafinition in the
Bankruptcy Code,

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhave any (no
property that poses or is

 

alleged to pose athreat 4] Yes. Whatis the hazard?

of Imminent and
identiflable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate atiention is needed, why is It needed?

 

immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building

 

 

 

that needs urgent repairs?
Where is the property?
Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 4 of 8
Debtor 1 Tina Marie Lynn
Forel Nerve Middle Name

Last Name

Case number (# mown)

ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The Jaw requires that you
receive a briefing about credit
counseling befora you file for
bankruptcy. You must
truthfully check one of the
following choices. !f you
cannot do 50, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again,

Official Form 101

About Debtor 1:

You must check one:

Gd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and 1 received a
certificate of completion.

Attach 8 copy of the certificate and the payment
plan, if any, that you developed with the agency.

2 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

OQ. I certify that ( asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days afier you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed,

Any extension of the 30-day deadline is granted
only for cause and Is limited to a maximum of 15

days.

C2 1 am not required to receive a briefing about
credit counseling because of:

QO incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q1 Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

OQ Active duty. | am currently on active mititary
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Wd I received a briefing from an approved credit
counseling agency within the 180 days before |
filled this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QD I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days efter you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any,

OQ i certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you fited for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
oniy for cause and ts Iimlted to a maximum of 15

days.

Ot am not required to receive a briefing about
credit counseling because of:

© Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, evan after |
reasonably tried to do sc.

©) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 5 of 8
Debtor 1 Tina Marie Lynn
First Nee Maddie Name Laat Nome

Case number (+ inown)

higthe Answer These Questions for Reporting Purposes

 

16, What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are pald that funds will be
available for distribution
to unsecured creditors?

13, How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

sgn Betow

16a. Are your debts primarily consumer debts? Consumer debts are defined In 11 U.S.C. § 104(8)}
as “Incurred by an individual primarily for a personal, family, or household purpose.”

Q) No. Ge to line 16b.
W Yes. Go to jine 17.

16b. Are your debts primarily business debts? Business debts are debts thal you incurred lo obtain
money for a business or investment or through the operation of the business or investment.

L) No. Go to line 16c.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

No. 1am not filing under Chapter 7. Go to line 18.

Q) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property Is excluded and
administrative expenses are paid that funds wilt be available to distribule to unsecured creditors?

DO No
© Yes

OD 1-49
W 50-99
Q 100-199
©) 200-999

Q) $0-$50,000

C) $50,001-$100,000
(2 $100,001-$500,000
2 $500,001-$1 million

QO $0-$50,000
( $50,001-$100,000
W@ $100,001-$500,000

CQ) 1,000-5,000
2 5,001-10,000
©) 10,001-25,000

OQ) $1,000,001-$10 miltion

(3 $10,000,001-$50 million
©) $50,000,001-$t00 miltion
CQ $100,000,001-$500 million

 $1,000,001-$10 million
O) $10,000,001-$50 million
Q $50,000,001-$100 million

() 25,001-50,000
(Q 50,001-100,000
CO More than 100,000

©) $500,000,001-§1 billion

(2 $1,000,000,001-$10 billion
© $16,000,000,001-$50 bition
O Mere than $50 billion

C $500,000,001-$+ billion
Q) $1,000,900,001-$10 billion
Q) $10,000,000,001-550 billion

L} $500,001-$1 million 0 $400,000,001-$500 million OQ More than $80 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that i may proceed, if eligible, under Chapter 7, 11,12, or 13
of tile 11, United States Code. | understand the retief available under each chapter, and I choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who Is not an atlorney to help me fill out
this document, | have obtained and read the notice required by 14 U.S.C. § 342(b}.

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571, Va
gy.
Xing Metnra doan bb Hiahacl be,

Signature of Debtor 4 / Signafirte of Dabtor 2

Executed on 07/15/2019 Executed on 07/15/2019
MM 7 OD /YYYY MM? DD IVYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 6 of 8
Dabior 7 Tina Marie Lynn Casa number (# mnown)__
Firat Nema Middle Name Last Name

1, the attorney for the debtor(s} named in this petition, declare that | have informed the debtor(s)} about eligibili
For your attorney, If YOU are 16 proceed under Chapler 7, 11, 12, or 13 of lite 11, United Slates Code, and have explained the relief ¥
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707 (b)}(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the patition ts incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / DD fyyYY¥
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State
Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 7 of 8
Debtor 1 Tina Marie Lynn

Case number (# mown}

 

Fira Name Milde Nesta

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attomey, you do not
need to file this page.

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may aifect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meating or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Evan if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
Property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankrupicy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors hava been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

OD No

Yes

Ara you aware that bankruptcy fraud is a serious crime and thal if your bankruptcy farms are
inaccurate or incomplete, you could be fined or imprisoned?

OD Wo

A Yes

Did you pay or agree to pay someone who Is nol an attomey to help you fill out your bankruptcy forms?
6 No

C) Yes. Name of Person ‘
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge thal | understand the risks invatved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an

attorney may cause me to lose my rights or property if | do not properly handle the case.
x aljna Pad Lun ALMA.
ra ~~

 

 

 

Signature of Oebtor 1 soy Debtor 2
Date 07/15/2019 Date O7/15/19
MM/DD /¥YVY MM; OD i YyyyYyY
Contact phone 905-990-8653 Contact phone 300-801-0444
Cel! phone 505-990-8653 Cell phone 360-801-0444

 

Emailaddresg KeloS3@msn.com

 

Emall address Winlynn67@yahoo.com

Voluntary Petition for individuals Fillng for Bankruptcy page 8

Case 19-11640-)13  Doc1 Filed 07/15/19 Entered 07/15/19 12:51:32 Page 8 of 8
